OpiNiÓN del
Juez Asociado Señor Aldrey,
con la cual está conforme el Juez Asociado Sr. Franco Soto.
En el juicio hipotecario seguido en la Corte de Distrito de San Juan por el procedimiento de la Ley Hipotecaria y su Reglamento para el cobro de $1,000 garantizados con hipo-*245teca de un solar de diez metros de frente por veinte metros de fondo con casa de maderas en él fabricada de 18 pies de frente por 29 de fondo, radicado en el pueblo de Río Piedras, la sucesión del deudor, después de ser requerida de pago, pre-sentó en ese procedimiento una contestación a la demanda y una contrademanda, alegando que en esa casa y solar tiene constituido su hogar seguro (homestead) y solicitando que la demanda fuese declarada sin lugar y que se condenase al demandante a reconocer que los contrademandantes tienen constituido su hogar seguro 'en dicha casa y solar y que es-tán libres de ejecución hasta la cantidad de $500.
El ejecutante solicitó de la corte la eliminación de tal alegación, pero antes de resolver la corte esa solicitud dis-puso que el márshal vendiese la finca hipotecada sujeta a la reclamación del hogar seguro hecha por los demandados y días después negó la eliminación solicitada por el ejecutante, concediéndole diez días para alegar contra la mencionada alegación.
En tal situación esos autos nos pidió el ejecutante que expidiésemos un auto de certiorari para revisar la orden disponiendo la subasta sujeta a la reclamación del hogar seguro y la resolución que negó la eliminación de la alega-ción hecha por los demandados. Expedimos el auto y hemos oído a las partes interesadas en él.
La Ley Hipotecaria y su reglamento establecen un pro-cedimiento sumario y rápido para la ejecución de las hipo-tecas y el artículo 175 del Reglamento dispone que tales pro-cedimientos no podrán suspenderse por medio de incidentes m por otro alguno a instancia del deudor, del tercer poseedor, ni de ningún otro que se presente como interesado, salvo si se justificare documentalmente la existencia de un procedi-miento criminal por falsedad del título hipotecario en cuya virtud se proceda; si se interpusiere tercería de dominio, acompañada del título de propiedad inscrito antes del crédito' del ejecutante, o si se presentare certificado del registrador expresivo de estar cancelada la hipoteca o copia auténtica de *246la escritura de su cancelación, con nota de presentación en el registro donde haya de tomarse razón de ella; y que todas las demás reclamaciones que tenga el deudor se ventilarán en el juicio plenario que corresponda.
De acuerdo con esas disposiciones, los demandados no tienen derecho a presentar en este procedimiento ejecutivo hipotecario su alegación de contestación ni de contrademanda, por no referirse a ninguna de las cuestiones que están auto-rizadas en este procedimiento y por tanto no puede resol-verse en él si en la finca hipotecada está constituido el ho-gar seguro de los demandados ni si el ejecutante está obli-gado a respetarlo. La alegación de los demandados requiere una contestación, la celebración de un juicio y una sentencia resolviendo la cuestión propuesta por los demandados, o sea un juicio ordinario dentro de un procedimiento especial y sumario, lo que pugna con la naturaleza del juicio ejecutivo hipotecario y está en contra del artículo 175 citado. Podrán tener los demandados otro procedimiento para hacer efec-tivo el derecho de hogar seguro que dicen tener, pero cier-tamente no es el escogido para que en un juicio ejecutivo hipotecario se resuelvan cuestiones que la ley no autoriza. Y no se diga que puede ser permitida la alegación de los de-mandados porque el procedimiento ejecutivo no queda sus-pendido toda vez que la corte ha ordenado la venta de la finca hipotecada, y que puede llevarse a efecto no sujeta a la reclamación del hogar seguro como dispuso la corte inferior sino reteniendo el márshal del precio obtenido en la venta los $500 del valor del hogar seguro, porque cualquiera de esas dos conclusiones da por cierto y por resuelto, si o audiencia del ejecutante, que los demandados tienen consti-tuido su hogar seguro en esa finca y que el ejecutante está obligado a respetarlo. El caso de Hernández Mena v. Lecumberri, 36 D.P.R. 396, no tiene aplicación al presente por-que en el procedimiento ejecutivo a que hace referencia sólo se tuvo a Hernández por substituido en los derechos del ejecutado, por haberle comprado la finca y no hubo reclama-*247ción alguna de él. En el caso de Giménez et al. v. Brenes, 10 D.P.R. 128, se declaró que el procedimiento ejecutivo hi-potecario está vigente hasta el requerimiento inclusive al deudor para el pago de la deuda, y derogado en lo referente a la venta, que debe regularse por la ley de 9 de marzo de 1905 sobre sentencias y manera de satisfacerlas, pero esta ley se refiere solamente a la manera de vender los bienes y en modo alguno puede servir como fundamento para admitir en un procedimiento ejecutivo reclamaciones que no permite la ley. Podría decirse que reteniendo los $500 del precio de venta quedaría esta cantidad sujeta a las resultas de la reclamación de los demandados, pero esto equivaldría a ob-tener un aseguramiento de sentencia sin prestación de la fianza exigida por la ley cuando la obligación reclamada no consta en documento público. Por consiguiente, la corte inferior cometió error de procedimiento al no eliminar la ale-gación de los demandados, autorizando así un juicio plena-rio dentro de un procedimiento sumario.
También fué errónea la orden de venta sujeta a la recla-mación de hogar seguro que se hizo porque, como antes de-cimos, da por cierto y resuelto lo que ha de ser probado en el juicio plenario sin haberse celebrado el juicio y sin haberse dictado sentencia; y porque el crédito hipotecario del eje-cutante no puede tener más limitaciones o gravámenes que los que resulten del registro, por hallarse amparado por las disposiciones de la Ley Hipotecaria, aún cuando lo contra-rio ha declarado la mayoría de este tribunal en el caso de Dávila v. Sotomayor, 35 D.P.R. 794, en el que se ha soste-nido que el derecho del hogar seguro perjudica a un acree-dor hipotecario afín cuando no haya sido inscrito en el re-gistro de la propiedad.
Por ser fundamento de la Ley Hipotecaria la publicidad y la especialidad de los gravámenes en la propiedad inmue-ble quedaron suprimidos por ella todos los gravámenes ocul-tos, quedando sólo como hipoteca tácita legal la preferencia que la misma ley en su artículo 218, enmendado en 1907, *248concede al Pueblo de Puerto Rico y a la correspondiente municipalidad sobre cualquier otro acreedor para el cobro de las tres últimas anualidades y la corriente no pagada; y al asegurador de bienes inmuebles, según el artículo 220, por los premios de dos años o los dos últimos dividendos en su caso, mientras no sé devenguen. Por consiguiente, el acreedor hipotecario no puede ser perjudicado por el gravamen oculto y tácito que en el caso de Dávila v. Sotomayor, supra, se reconoció para el hogar seguro. Y no se diga que la ley de hogar seguro enmendó en ese particular la Ley Hipotecaria, porque por la importancia de los derechos que ella regula dispuso en su artículo 413 que ninguno de sus preceptos podrá ser derogado sino en virtud de otra ley especial; precepto que ha sido reconocido y aceptado por este Tribunal en los casos de Giménez et al. v. Brenes, supra; American Trading Co. v. Monserrat, 18 D.P.R. 276; Valdivieso v. Rivera, 19 D.P.R. 709; y López et al. v. El Registrador, 24 D.P.R. 689. Y no es que dicha ley sea invulnerable, sino que para poder derogar o modificar alguno de sus preceptos es necesaria una ley que expresamente lo haga.

Por lo expuesto, entendemos que debe ser anulada la reso-lución que negó la eliminación de la alegación de los deman-dados sobre contestación y contrademanda y también la or-den de venta en cuanto dispone que la subasta seai hecha su-jeta a la reclamación de hogar seguro de los demandados.

Estoy autorizado para hacer constar que el Juez Asociado Sr. Franco Soto está conforme con esta opinión.
OPINIÓN EMITIDA POR. EL
JUEZ ASOCIADO SR. WOLF
Los demandados, en un procedimiento sumario para la ejecución de una hipoteca sobre un solar y una casa pequeña, reclamaron un derecho de homestead en la finca hipotecada por la suma de $500 y pidieron que tal derecho fuera decla-rado exento de ejecución.
El escrito de que se trata era en forma de una contesta-ción admitiendo los hechos alegados en la demanda, seguida *249de ima contra-demanda exponiendo los hechos en qne se ba-saban la reclamación de exención y la súplica pidiendo un pronunciamiento afirmativo.
El demandante entonces pidió qne se eliminara la contra-demanda y solicitó una orden para la venta de la finca hipo-tecada. He leído la opinión original del Juez Sr. Aldrey y en ella descanso en lo que respecta a una más detallada ex-posición de los hechos.
La sección la. de la Ley de Homestead dispone lo si-guiente :
'‘Que todo jefe de familia, que tenga familia, tendrá derecho a una finca de homestead, hasta el valor de quinientos dollars ($500) en una estancia, plantación o. predio de terreno y en los edificios contenidos en el mismo, que le pertenezca o que posea legalmente, en virtud de arrendamiento o en otra forma, y estuviere ocupado por él o ella como su residencia; y dicho homestead y todo derecho o título sobre el mismo estará exento de embargo, sentencia, exac-ción o ejecución, excepción hecha de las contribuciones que adeudare, el valor de la venta (compra) de dicha propiedad o la responsabilidad incurrida por mejoras que se hicieren en la misma, y excepción hecha también de lo que más adelante se establece; Disponiéndose, que en caso de arrendamiento u otro contrato análogo nada de lo contenido en esta ley se interpretará en el sentido de que se prohiba al dueño o propietario de dicha estancia, plantación o predio de terreno, y de los edificios contenidos en el mismo, entrar de nuevo en posesión de dicha propiedad de acuerdo con lo estipulado en dicho contrato de arrendamiento o convenio, al faltarse al cumplimiento de las condi-ciones del mismo.”
Mi idea es que de acuerdo con esta sección el dueño de una finca tiene un derecho real que no es susceptible de anu-lación por cualesquiera pasos que pueda dar un acreedor hipotecario. El propietario no necesita declaración alguna de la corte para proteger su derecho de homestead y creo que puede reclamarlo en cualquier tiempo. El dueño a nada renuncia por no levantar protesta alguna en el procedimiento ejecutivo hipotecario. Quizás si algunos pasos se estuvie-sen dando o alguna inscripción se estuviera haciendo, pa-*250sando por alto sus derechos, pudiera tener algún derecho a estar ante la corte, pero mientras no se establezca ningún procedimiento adverso a su derecho de homestead el dueño está en el caso de estar pidiendo algo que ya la ley le ha dado. No existe una verdadera controversia y la reclama-ción del dueño es académica. Una situación semejante e iguales razonamientos se presentaron en el caso de Bianchi v. Pierazzi et al., 25 D.P.R. 631. Como no existía una ver-dadera controversia no había motivo para interrumpir el pro-cedimiento sumario ejecutivo, como se hizo en este caso. El resolver sobre una alegación (pleading) que se ha inter-puesto es siempre causa de demora, y si el deudor tiene de-recho a una orden puede también tener derecho a una ape-lación.

Por estas razones la orden debe ser anulada.